Title: The Cravenstreet Gazette, 22–26 September 1770
From: Franklin, Benjamin
To: 


This famous blend of parody and nonsense reveals, under its genial persiflage, more about the details of Franklin’s daily life in London than anything else in his papers. The setting of the Gazette can only be deduced from its contents. Mrs. Stevenson and Sally Franklin had left to visit relatives or friends in Rochester about whom nothing is known, except that their hostess—a widow, because she is referred to as the Duchess Dowager—invited the Craven Street household to join them there. Before Franklin’s landlady left, she had apparently arranged for Polly and her new husband, William Hewson, to move into the house and take care of him in her absence. For his own entertainment and that of his circle, he wrote this account of the results. His audience could doubtless identify the members of the household more confidently than his editors can, but we are inclined to think that there were only four: Franklin, the maid Nanny, and the two Hewsons. Polly in that case was Cook, Lady Chamberlain of the Household, Lady of the Bedchamber, and first Ministress, while her husband was Groom Porter and first Minister.
 
  [September 22–26, 1770]
  
  The Cravenstreet Gazette. No 113

Saturday, Sept. 22. 1770
This Morning Queen Margaret, accompanied by her first Maid of Honour, Miss Franklin, set out for Rochester. Immediately on their Departure, the whole Street was in Tears——from a heavy Shower of Rain.
It is whispered that the new Family Administration which took place on her Majesty’s Departure, promises, like all other new Administrations, to govern much better than the old one.
We hear that the great Person (so called from his enormous Size) of a certain Family in a certain Street, is grievously affected at the late Changes, and could hardly be comforted this Morning, tho’ the new Ministry promised him a roasted Shoulder of Mutton, and Potatoes, for his Dinner.
It is said, that the same great Person intended to pay his Respects to another great Personage this Day, at St. James’s, it being Coronation-Day; hoping thereby a little to amuse his Grief; but was prevented by an Accident, Queen Margaret, or her Maid of Honour having carried off the Key of the Drawers, so that the Lady of the Bedchamber could not come at a laced Shirt for his Highness. Great Clamours were made on this Occasion against her Majesty.
Other Accounts say, that the Shirts were afterwards found, tho’ too late, in another Place. And some suspect, that the Wanting a Shirt from those Drawers was only a ministerial Pretence to excuse Picking the Locks, that the new Administration might have every thing at Command.
We hear that the Lady Chamberlain of the Household went to Market this Morning by her own self, gave the Butcher whatever he ask’d for the Mutton, and had no Dispute with the Potatoe Woman——to their great Amazement——at the Change of Times!
It is confidently asserted, that this Afternoon, the Weather being wet, the great Person a little chilly, and no body at home to find fault with the Expence of Fuel, he was indulg’d with a Fire in his Chamber. It seems the Design is, to make him contented, by Degrees, with the Absence of the Queen.
A Project has been under Consideration of Government, to take the Opportunity of her Majesty’s Absence, for doing a Thing she was always averse to, viz. Fixing a new Lock on the Street Door, or getting a Key made to the old one; it being found extreamly inconvenient, that one or other of the Great Officers of State, should, whenever the Maid goes out for a Ha’pworth of Sand or a Pint of Porter, be obliged to attend the Door to let her in again. But Opinion, being divided, which of the two Expedients to adopt, the Project is for the present laid aside.
We have good Authority to assure our Readers, that a Cabinet Council was held this Afternoon at Tea; the Subject of which was a Proposal for the Reformation of Manners, and a more strict Observation of the Lord’s Day. The Result was, an unanimous Resolution that no Meat should be dress’d to-morrow; whereby the Cook and the first Minister will both be at Liberty to go to Church, the one having nothing to do, and the other no Roast to rule. It seems the cold Shoulder of Mutton, and the Applepye, were thought sufficient for Sunday’s Dinner. All pious People applaud this Measure, and ’tis thought the new Ministry will soon become popular.
We hear that Mr. Wilkes was at a certain House in Craven Street this Day, and enquired after the absent Queen. His good Lady and the Children were well.
The Report that Mr. Wilkes the Patriot made the above Visit, is without Foundation, it being his Brother the Courtier.


Sunday, Sept. 23.
It is now found by sad Experience, that good Resolutions are easier made than executed. Not­withstanding yesterday’s solemn Order of Council, no body went to Church to day. It seems the great Person’s broad-built-bulk lay so long abed, that Breakfast was not over ’till it was too late to dress. At least this is the Excuse. In fine, it seems a vain thing to hope Reformation from the Example of our great Folks. The Cook and the Minister, however, both took Advantage of the Order so far, as to save themselves all Trouble, and the Clause of cold Dinner was enforc’d, tho’ the going to Church was dispens’d with; just as the common working People observe the Commandment; the seventh Day thou shalt rest, they think a sacred Injunction; but the other Six Days shalt thou labour is deem’d a mere Piece of Advice which they may practice when they want Bread and are out of Credit at the Alehouse, and may neglect whenever they have Money in their Pockets. It must nevertheless be said in justice to our Court, that whatever Inclination they had to Gaming, no Cards were brought out to Day. Lord and Lady Hewson walk’d after Dinner to Kensington to pay their Duty to the Dowager, and Dr. Fatsides made 469 Turns in his Dining Room as the exact Distance of a Visit to the lovely Lady Barwell, whom he did not find at home, so there was no Struggle for and against a Kiss, and he sat down to dream in the Easy Chair that he had it without any Trouble.



Monday, Sept. 24.
We are credibly informed, that the great Person dined this Day with the Club at the Cat-and-Bagpipes in the City, on cold Round of boil’d Beef. This, it seems, he was under some Necessity of Doing (tho’ he rather dislikes Beef) because truly the Ministers were to be all abroad somewhere to dine on hot roast Venison. It is thought that if the Queen had been at home, he would not have been so slighted. And tho’ he shows outwardly no Marks of Dissatisfaction, it is suspected that he begins to wish for her Majesty’s Return.
It is currently reported, that poor Nanny had nothing for Dinner in the Kitchen, for herself and Puss, but the Scrapings of the Bones of Saturday’s Mutton.
This Evening there was high Play at the Groom Porter’s in Cravenstreet House. The Great Person lost Money. It is supposed the Ministers, as is usually supposed of all Ministers, shared the Emoluments among them.


Tuesday, Sept. 25.
This Morning the good Lord Hutton call’d at Cravenstreet House, and enquired very respectfully and affectionately concerning the Welfare of the absent Queen. He then imparted to the big Man a Piece of Intelligence important to them both, which he had just received from Lady Hawkesworth, viz. That [the] amiable and excellent Companion Miss Dorothea Blount had made a Vow to marry absolutely him of the two, whose Wife should first depart this Life. It is impossible to express with Words the various Agitations of Mind appearing in both their Faces on this Occasion. Vanity at the Preference given them to the rest of Mankind; Affection to their present Wives; Fear of losing them; Hope, (if they must lose them) to obtain the propos’d Comfort; Jealousy of each other, in case both Wives should die together; &c. &c. &c. all working at the same time, jumbled their Features into inexplicable Confusion. They parted at length with Professions and outward Appearances indeed of ever-during Friendship; but it was shrewdly suspected that each of them sincerely wished Health and long Life to the other’s Wife; and that however long either of those Friends might like to live himself, the other would be very well pleas’d to survive him.
It is remark’d that the Skies have wept every Day in Cravenstreet the Absence of the Queen.
The Publick may be assured, that this Morning a certain great Person was ask’d very complaisantly by the Mistress of the Houshold, if he would chuse to have the Blade Bone of Saturday’s Mutton that had been kept for his Dinner to Day, broil’d or cold? He answer’d gravely, If there is any Flesh on it, it may be broil’d; if not, it may as well be cold. Orders were accordingly given for broiling it. But when it came to Table, there was indeed so very little Flesh, or rather none at all (Puss having din’d on it yesterday after Nanny) that if our new Administration had been as good Oeconomists as they would be thought, the Expence of Broiling might well have been sav’d to the Publick, and carried to the Sinking Fund. It is assured the great Person bears all with infinite Patience. But the Nation is astonish’d at the insolent Presumption that dares treat so much Mildness in so cruel a manner.
A terrible Accident had like to have happened this Afternoon at Tea. The Boiler was set too near the End of the little square Table. The first Ministress was sitting at one End of the Table to administer the Tea; the great Person was about to sit down at the other End where the Boiler stood. By a sudden Motion, the Lady gave the Table a Tilt. Had it gone over, the great Person must have been scalded; perhaps to Death. Various are the Surmises and Observations on this Occasion. The Godly say, it would have been a just Judgment on him, for preventing by his Laziness, the Family’s going to Church last Sunday. The Opposition do not stick to insinuate that there was a Design to scald him, prevented only by his quick Catching the Table. The Friends of the Ministry give out, that he carelessly jogg’d the Table himself, and would have been inevitably scalded had not the Ministress sav’d him. It is hard for the Publick to come at the Truth in these Cases.
At six o’Clock this Afternoon News came by the Post, that her Majesty arrived safely at Rochester on Saturday Night. The Bells immediately rang——for Candles, to illuminate the Parlour; the Court went into Cribbidge, and the Evening concluded with every other Demonstration of Joy.
It is reported that all the principal Officers of the State, have received an Invitation from the Dutchess Dowager of Rochester to go down thither on Saturday next. But it is not yet known whether the great Affairs they have on their Hands will permit them to make this Excursion.
We hear that from the Time of her Majesty’s leaving Craven Street House to this Day, no Care is taken to file the Newspapers; but they lie about in every Room, in every Window, and on every Chair, just where the Doctor lays them when he has read them. It is impossible Government can long go on in such Hands.



To the Publisher of the Craven Street Gazette.
Sir,
I make no doubt of the Truth of what the Papers tell us, that a certain great Person has been half-starved on the bare Blade-bone, of a Sheep (I cannot call it of Mutton because none was on it) by a Set of the most careless, thoughtless, inconsiderate, corrupt, ignorant, blundering, foolish, crafty, and Knavish Ministers, that ever got into a House and pretended to govern a Family and provide a Dinner. Alas, for the poor Old England of Craven Street! If these nefarious Wretches continue in Power another Week, the Nation will be ruined——Undone!——totally undone, if the Queen does not return; or (which is better) turn them all out and appoint me and my Friends to succeed them. I am a great Admirer of your useful and impartial Paper; and therefore request you will insert this without fail; from Your humble Servant
Indignation.


To the Publisher of the Craven Street Gazette.
Sir,
Your Correspondent Indignation has made a fine Story in your Paper against our excellent Cravenstreet Ministry, as if they meant to starve his Highness, giving him only a bare Blade Bone for his Dinner, while they riot upon roast Venison, &c. The Wickedness of Writers in this Age is truly amazing! I believe we never had since the Foundation of our State, a more faithful, upright, worthy, careful, considerate, incorrupt, discreet, wise, prudent and beneficent Ministry than the present. But if even the Angel Gabriel would condescend to be our Minister and provide our Dinners, he could scarcely escape Newspaper Defamation from a Gang of hungry ever-restless, discontented and malicious Scribblers. It is, Sir, a piece of Justice you owe our righteous Administration to undeceive the Publick on this [Occasion], by assuring them [of] the Fact, which is, that there was provided, and actually smoaking on the Table under his Royal Nose at the same Instant, as fine a Piece of Ribbs of Beef, roasted, as ever Knife was put into; with Potatoes, Horse radish, pickled Walnuts, &c. which Beef his Highness might have eaten of, if so he had pleased to do; and which he forbore to do, merely from a whimsical Opinion (with Respect be it spoken) that Beef doth not with him perspire well, but makes his Back itch, to his no small Vexation, now that he hath lost the little Chinese Ivory Hand [at] the End of a Stick, commonly called a Scratchback, presented to him by her Majesty. This is the Truth; and if your boasted Impartiality is real, you will not hesitate a Moment to insert this Letter in your very next Paper. I am, tho’ a little angry with you at present. Yours as you behave
A Hater OF Scandal.

Junius and Cinna came to Hand too late for this Days Paper, but shall have Place in our next.


Marriages.
None since our last; but Puss begins to go a Courting.


  Deaths.
In the back Closet, and elsewhere, many poor Mice.


  Stocks.
Biscuit very low.



Buckwheat and Indian meal, both sour.



Tea, lowering daily in the Canister.





Postscript. Wednesday Sept. 26.
Those in the Secret of Affairs do not scruple to assert soundly, that our present First Ministress is very notable, having this day been at Market, bought excellent Mutton Chops, and Apples 4 a penny, made a very fine Applepye with her own Hands, and mended two pair of Breeches.

